Hill, J.
1. While the office of sole commissioner of roads and revenues of Butts County was abolished by the act of the legislature (Acts 1925, pp. 564, 565), and a board of commissioners of roads and revenues of Butts County was created in lieu of the sole commissioner, the board of commissioners and the sole commissioner had the same jurisdiction and powers, and the board of commissioners were in law successors to the sole commissioner; and a judgment absolute in a mandamus proceeding to compel the sole commissioner to pay a warrant that had formerly been issued by him was an adjudication that the warrant was a valid liability against the County of Butts and should be paid by it, and in a subsequent proceeding for mandamus to compel the board of commissioners to pay a balance due on the warrant, payment of which the former mandamus absolute had required, the former judgment fixing the legal liability of the county was binding upon the new commissioners created under the new act, and they eould be compelled by mandamus to levy a special tax to pay the balance due on the warrant. Littlefield v. Adel, 151 Ga. 685, 686 (108 S. E. 56).
2. The judge did not err in sustaining the demurrer to the answer, and in granting the mandamus absolute.

Judgment affii'med.


All the Justices concur.

Joel B. Mallet and Broclc, Sparks & Bussell, for plaintiffs in error.
W. E. Watkins, contra.